Case 2:20-cv-04556-AB-JC Document 102-7 Filed 03/19/21 Page 1 of 4 Page ID #:2978




  1   Jonathan Pearce, Cal Bar. No. 245,776
  2
      jpearce@socalip.com
      Michael D. Harris, Cal. Bar No. 59,470
  3   mharris@socalip.com
  4
      Brian S. Tamsut, Cal. Bar No. 322,780
      btamsut@socalip.com
  5   SOCAL IP LAW GROUP LLP
  6
      310 N. Westlake Blvd., Suite 120
      Westlake Village, CA 91362-3788
  7   Phone: (805) 230-1350 • Fax: (805) 230-1355
  8   Attorneys for Defendant The Ridge Wallet LLC
  9                                  UNITED STATES DISTRICT COURT
 10                   CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 11   Mosaic Brands, Inc.,                        No. 2:20-cv-04556-AB-JC
 12          Plaintiff,                           Pearce Declaration in Support of Defendant
 13                 v.                            Ridge’s Summary Judgment Motion

 14   The Ridge Wallet LLC,                       Date: April 23, 2021
                                                  Time: 10:00 a.m.
 15          Defendant.                           Judge: Birotte
 16
             I, Jonathan Pearce, declare:
 17
             1.    I am an attorney with SoCal IP Law Group LLP and am one of SoCal IP’s
 18
      attorneys representing The Ridge Wallet LLC (“Ridge”). I have personal knowledge
 19
      of the facts stated in this declaration. If called to testify as a witness, I would compe-
 20
      tently testify on these facts.
 21
             2.    All exhibits are true and correct copies of my identifications of them.
 22
             3.    Exhibit A is a true and correct copy of the Third Amended Complaint
 23
      (ECF 66) filed in this action.
 24
             4.    Exhibit B is a true and correct copy of Exhibit B (ECF 66-2) to the Third
 25
      Amended Complaint filed in this action.
 26
             5.    Exhibit C is a true and correct copy of Exhibit C (ECF 66-2) to the Third
 27
      Amended Complaint filed in this action.
 28

       Pearce Declaration in Support of Ridge’s              Mosaic Brands, Inc. v. The Ridge Wallet LLC.
       Summary Judgement Motion                     1                                2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-7 Filed 03/19/21 Page 2 of 4 Page ID #:2979




  1
             6.    Mosaic has produced no documents showing annual sales figures or an-
  2
      nual advertising expenses from 2012 to 2019 or any analysis of the marketplace in
  3
      that time.
  4
             7.    Exhibit D is a true and correct copy of excerpts of Mia Kaminski’s No-
  5
      vember 17, 2020 deposition.
  6
             8.    Exhibit E is a true and correct copy of documents produced by Mosaic la-
  7
      belled MOSAIC000017-20.
  8
             9.    Mosaic has produced no contemporaneous photographs of the product al-
  9
      legedly sold in 2011 or at any point from 2012-2019, has provided no documents and
 10
      not identified any location where any Storus Smart Money Clip II product was for
 11
      sale on the web or in a physical location such as a retailer.
 12
             10. Exhibit F is a true and correct copy of the product listing for a current Sto-
 13
      rus product on Amazon.com captured on March 12, 2021.
 14
             11. Exhibit G is a true and correct copy of excerpts of Mia Kaminski’s Febru-
 15
      ary 2021 30(b)(6) deposition on behalf of Mosaic Brands, Inc.
 16
             12. Exhibit H is a true and correct copy of Exhibits 1009-1027 to Mia Kamin-
 17
      ski’s February 5, 2021 30(b)(6) deposition on behalf of Mosaic Brands, Inc.
 18
             13. Exhibit I is a true and correct copy of the original complaint filed in this
 19
      matter (ECF 1), including all exhibits (ECF 1-1 to 1-4).
 20
             14. Exhibit J is a true and correct copy of the results of an amazon.com search
 21
      for the phrase “storus smart money clip” as of March 11, 2021.
 22
             15. Exhibit K is a true and correct copy of a document produced by Mosaic
 23
      Brands as MOSAIC00039, showing the only manufacturer Mosaic has identified in
 24
      this case.
 25
             16. After extensive searching, I was unable to find any evidence anywhere of
 26
      the Storus Smart Money Clip II available for sale anywhere on the web, including on
 27
      Mosaic’s own storus.com website, for the period from 2012 to 2019.
 28

       Pearce Declaration in Support of Ridge’s           Mosaic Brands, Inc. v. The Ridge Wallet LLC.
       Summary Judgement Motion                   2                               2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-7 Filed 03/19/21 Page 3 of 4 Page ID #:2980




  1
             17. Mosaic Brands produced no documentary evidence of the Storus Smart
  2
      Money Clip II for sale or advertised at any point from 2012 to 2019.
  3
             18. Exhibit L is a true and correct copy of a google search limited to results in
  4
      the time period preceding October 31, 2019.
  5
             19. Exhibit M is a true and correct copy of a google search limited to results
  6
      in the time period preceding December 1, 2019.
  7
             20. Exhibit N is a true and correct copy of a post made by Mosaic Brands’ on
  8
      its Storus Facebook page dated November 27, 2019.
  9
             21. Exhibit O is a true and correct copy of the amazon.com listing for Storus
 10
      Smart Money Clip II product (later called “Storus Smart Wallet”) as captured on Oc-
 11
      tober 19, 2020. The “Date First Available” for this product is November 27, 2019.
 12
             22. Exhibit P is a series of screen captures of the storus.com website from the
 13
      Wayback Machine dated Feb. 26, 2011, Sept. 2, 2012, May 6, 2013, July 4, 2014,
 14
      Sept. 10, 2015, May 14, 2016, July 20, 2017, June 2, 2018, March 15, 2019. The final
 15
      capture was of the live storus.com website as of June 24, 2020.
 16
             23. Exhibit Q is a true and correct copy of ECF 18-1, a declaration provided
 17
      by Scott Kaminski in opposition to Ridge’s motion to dismiss.
 18
             24. Exhibit R is a true and correct copy of a recent amazon.com listing for a
 19
      Storus wallet.
 20
             25. Exhibit S is a true and correct copy of U.S. Pat. No. 7,334,616, previously
 21
      asserted in this case.
 22
             26. Exhibit T is a true and correct copy of an advertisement from the website
 23
      www.storus.com regarding the Smart Money Clip II (now called the Smart Wallet).
 24
      The website was access on October 26, 2020.
 25
             I declare under penalty of perjury under the laws of the United States that the
 26
      foregoing is true and correct.
 27

 28

       Pearce Declaration in Support of Ridge’s          Mosaic Brands, Inc. v. The Ridge Wallet LLC.
       Summary Judgement Motion                   3                              2:20-cv-04556-AB-JC
Case 2:20-cv-04556-AB-JC Document 102-7 Filed 03/19/21 Page 4 of 4 Page ID #:2981




  1                                                  /s/ Jonathan Pearce
      March 19, 2021
  2                                                  Jonathan Pearce
  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

      Pearce Declaration in Support of Ridge’s           Mosaic Brands, Inc. v. The Ridge Wallet LLC.
      Summary Judgement Motion                   4                               2:20-cv-04556-AB-JC
